In an action by former employees of defendant to recover damages for alleged wrongful discharge, and for commissions earned, the defen lant appeals from an order of the Supreme Court, Queens County, dated January 26, 1961, denying its motion to set aside the service of the summons and complaint on the ground that the court does not have jurisdiction of defendant or the subject matter. Defendant is a Missouri corporation, and it has not been licensed to do business in New York. Order affirmed, with $10 costs and disbursements. No opinion. Defendant’s time to answer the complaint is extended until 20 days after entry of the order hereon. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.